        


RIGHT OF FIRST OFFER AGREEMENT
THIS RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is made as of November
16, 2016 by and between GrizzlyRock Institutional Value Partners, LP, a Delaware
limited partnership (“Investor”), and Kingsway Financial Services Inc., an
Ontario corporation (the “Company”).
RECITALS
WHEREAS, Investor and the Company are parties to that certain Stock Purchase
Agreement, dated as of November 9, 2016 (the “SPA”); and
WHEREAS, in partial consideration for consummating the transactions contemplated
by the SPA, the Company desires to grant Investor a right of first offer to
participate in Qualifying Investments (as defined below), subject to the terms
and conditions of this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree as
follows:
1.Definitions.
1.1    “Affiliate,” when used with respect to any party, shall mean any Person
who is an “affiliate” of that Party within the meaning of Rule 405 promulgated
under the Securities Act of 1933, as amended.
1.2    “Business Day” means any day other than Saturday, Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of Illinois are authorized or required by law
or other governmental action to close.
1.3    “Person” means any natural person, general or limited partnership,
corporation, limited liability company, joint venture, trust, firm, association
or other legal or governmental entity.
1.4    “Qualifying Investment” means an investment opportunity that is sponsored
by the Company and in which the Company is the lead or a significant investor,
and in which the Company seeks external equity, debt or hybrid capital
(“Qualifying Capital”) of at least USD 1,000,000 from third party sources that
are not Affiliates of the Company to finance the investment opportunity on a
co-investment basis alongside the Company except (i) straight debt from
financial institutions or other commercial lenders on commercial terms,(ii)
Qualifying Capital raised by means of an underwritten Securities and Exchange
Commission registered public offering or (iii) any issuance of equity, debt, or
other securities of the Company.
2.    Right of First Offer.
2.1    Offering Notice. If the Company desires to consummate a Qualifying
Investment during the Term, the Company shall provide written notice to Investor
(the “Offering Notice”), which notice shall describe the Qualifying Investment,
the proposed terms on which the Qualifying Investment would be made and the
terms on which the Company is proposing to raise Qualifying Capital, including
any and all underwriting materials and documentation (collectively, the
“Transaction Terms”).


DM_US 76887973-10.088627.0010

--------------------------------------------------------------------------------





2.2    Exercise. For a period not less than ten (10) Business Days after
providing the Offering Notice and the Transaction Terms (the “Exercise Period”),
Investor shall have the right, but not the obligation (the “ROFO Option”) to
agree to participate in the Qualifying Capital transaction related to the
Qualifying Investment, on terms consistent with the material terms and
conditions set forth in the Offering Notice. The ROFO Option shall be
exercisable by Investor by delivering written notice of the exercise thereof
prior to the expiration of the Exercise Period. Any such exercise shall be
evidenced by a letter of intent between the Company and Investor with respect to
the Qualifying Capital transaction relating to the Qualifying Investment. Either
the failure of Investor to respond within the Exercise Period or, if the
Investor does so respond, the failure of the Company and the Investor to reach
an agreement on transaction terms and conditions with respect to the Qualifying
Capital transaction relating to the Qualifying Investment shall be deemed to be
a waiver of Investor’s rights under this Section 2.2; provided, however that
Investor may waive such rights under this Section 2.2 prior to the expiration of
the Exercise Period by giving written notice to the Company.
2.3    Closing. The closing for the Qualifying Capital transaction relating to
the Qualifying Investment under Section 2.2, shall be held in accordance with
the Transaction Terms and at the time and place stated in the Offering Notice or
at such other time and place as the parties to the transaction may agree. At or
prior to such closing, all of the parties to the transaction shall execute such
additional documents as are otherwise necessary or appropriate to effectuate the
Qualifying Investment or the Qualifying Capital transaction relating thereto.
2.4    External Financing. Unless Investor elects to participate in the
Qualifying Capital transaction relating to the Qualifying Investment under
Section 2.2 and complies (and continues to comply) with the terms of any letter
of intent relating thereto (or to the extent Investor does not participate in
such financing in full), the Company may pursue such Qualifying Investment,
including obtaining the Qualifying Capital from third party sources, on such
terms as the Company deems appropriate; provided, that the terms of such
Qualifying Capital transaction is not materially more favorable to the financing
sources or investors than the Transaction Terms. If the Qualifying Investment is
not consummated within 90 calendar days after expiration of the Exercise Period,
then the restrictions provided for herein shall again become effective, and no
Qualifying Investment may be made thereafter by the Company without again
offering the right to participate in Qualifying Capital transaction relating
thereto to Investor in accordance with the terms of this Agreement.
3.    Termination. The ROFO Option (and the opportunity for Investor to
participate in investment opportunities upon exercise thereof) shall terminate
upon the earlier to occur of (i) the Investor or its Affiliates ceasing to own
at least 211,538 shares of the Company’s common stock, as adjusted for stock
splits, dividends, consolidations and similar recapitalization events (which
amount represents 25.0% of the aggregate shares originally purchased by the
Investor and its Affiliates on the Closing Date (as defined in the SPA)), or
(ii) November 16, 2021 (the “Term”).
4.    Further Assurances. Each party hereto shall execute and deliver such other
documents and instruments as may be reasonably requested by the other party in
order to consummate the matters contemplated herein.
5.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
party hereto may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party; provided however that any
investment made herein may be made by Affiliates of the Investor.


DM_US 76887973-10.088627. 0010
2



--------------------------------------------------------------------------------





6.    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
7.    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
8.    Governing Law; Amendments; Waivers. This Agreement shall be governed by
and construed in accordance with the laws of the State of Illinois, regardless
of the laws that might otherwise govern pursuant to applicable principles of
conflicts of law thereof. Each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue in the United States District Court – Northern
District of Illinois (or, if subject matter jurisdiction in that court is not
available, in the state courts of Illinois located in Cook County, Illinois) in
connection with any matter based upon or arising out of this Agreement or the
transactions contemplated hereby and agrees that process may be served upon such
party in any manner authorized by the laws of the State of Illinois or in such
other manner as may be lawful, and that service in such manner shall constitute
valid and sufficient service of process. Each party hereto waives and covenants
not to assert or plead any objection that such party might otherwise have to
such jurisdiction, venue and process. Each party hereto hereby agrees not to
commence any legal proceedings relating to or arising out of this Agreement or
the transactions contemplated hereby in any jurisdiction or courts other than as
provided herein.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF A
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
9.    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section during business hours on a Business Day,
(b) the Business Day following the date of deposit with a nationally recognized
overnight courier service, or (c) upon actual receipt by the party to whom such
notice is required to be given. The addresses, facsimile numbers and email
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.
    
10.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


DM_US 76887973-10.088627. 0010
3



--------------------------------------------------------------------------------





11.    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
12.    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
13.    Entire Agreement. This Agreement constitutes the complete agreement of
the parties hereto with respect to the subject matter hereof and shall supersede
and render null and void all prior and contemporaneous agreements between the
parties hereto regarding the subject matter hereof.
[SIGNATURE PAGES TO FOLLOW]




DM_US 76887973-10.088627. 0010
4



--------------------------------------------------------------------------------


        










DM_US 76887973-10.088627.0010

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Right of First Offer Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


KINGSWAY FINANCIAL SERVICES INC.


By:                    
Name:
Title:
 
 
 
150 Pierce Road, 6th Floor
Itasca, IL 60143
Attention: Hassan Baqar and William Hickey
Facsimile:
 
Email: hbaqar@kingswayfinancial.com; whickey@kingswayfinancial.com
 
 
 
With a copy to:
 
 
 
McDermott Will & Emery LLP
 
227 W. Monroe Street
 
Chicago, IL 60606
Attention: Eric Orsic
 
Facsimile No.: (312) 984-7700
 
Email: eorsic@mwe.com
 
 








--------------------------------------------------------------------------------







INVESTOR:
GRIZZLYROCK INSTITUTIONAL VALUE PARTNERS, LP


By:                    
Name: Kyle Mowery
Title: Managing Partner


191 N Wacker #1500
Chicago, IL 60606
Email: kyle@grizzlyrockcapital.com


With copies to:  


Thompson Coburn LLP
David J. Kaufman
55 East Monroe
Suite 3700
Chicago, IL 60603
312.580.2342
djkaufman@thompsoncoburn.com







